Opinion issued December 4, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00947-CR
                           ———————————
                    IN RE MIKE MENDOZA, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Mike Mendoza, Jr., has filed a pro se petition for writ of mandamus

seeking to compel the Harris County district attorney to respond to his pending

application for a post-conviction writ of habeas corpus, filed in 2009 under Texas

Code of Criminal Procedure Article 11.07.1 However, we do not have jurisdiction

1
      The underlying case is Ex Parte Mike Mendoza, Jr., Cause No. 952290-B, in
      the 262nd Judicial District Court of Harris County, Texas, the Honorable
      Denise Bradley presiding. In 2004, we affirmed appellant’s murder
      conviction. See Mendoza, Jr. v. The State of Texas, No. 01-03-00783-CR,
to issue a writ of mandamus directed at the district attorney because the requested

writ neither is against a judge nor is necessary to enforce our appellate jurisdiction.

See TEX. GOV’T CODE ANN. §§ 22.221(a), (b) (West 2004).

      Accordingly, relator’s petition for writ of mandamus is dismissed for want

of jurisdiction.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




      2004 WL 2538280, at *6 (Tex. App.—Houston [1st Dist.] Nov. 10, 2004, no
      pet.) (mem. op., not designated for publication).
                                           2